Citation Nr: 0704569	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  03-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the left radius, currently evaluated at 10 
percent. 

2. Entitlement to an increased initial evaluation for 
incomplete paralysis of the left wrist, currently evaluated 
at 20 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal. 

The issue of an increased disability evaluation for 
incomplete paralysis of the left wrist is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
to ensure compliance with applicable law.  VA will notify the 
veteran if further action is required on his part.


FINDING OF FACT

The veteran's service connected fracture of his left radius 
is not shown to manifest nonunion of the upper half of the 
left radius or ankylosis of the left wrist. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left radius have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.20, 4.27, 4.71a, Diagnostic Code 
5299-5212 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in August 2001, October 2003, and June 2004. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO gathered the veteran's VA 
medical records. The RO also arranged for a VA examination of 
the veteran. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal. 


Analysis of the Claim

The veteran contends that the current evaluation assigned for 
residuals of a fracture of the left radius does not reflect 
the severity of his disabilities. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects the veteran's ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006). Separate 
Diagnostic Codes identify the various disabilities and the 
criteria for specific ratings. When a disability is not 
specifically listed the rating schedule, it may be rated 
under a closely related injury in which the functions 
affected and the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (2006). If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006). After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3 (2006). 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2006), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, 
in evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. 
§§ 4.4, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The veteran was granted service connection for the residuals 
of fractures to both wrists in September 1953 and a 
noncompensable evaluation was assigned.  That evaluation 
remained in effect until November 2001, when a 10 percent 
evaluation was granted based on a normal range of motion in 
the left wrist, accompanied by pain on motion. The RO rated 
the disability by analogy under the diagnostic code for 
malunion of the radius, and separately coded the newly 
assigned evaluation of the left wrist, viz. the previously 
service-connected right wrist disorder. 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5212 (2006). 

The 10 percent evaluation was based on a November 2000 VA 
examination in which the examiner noted tenderness in the 
lower third of the veteran's left wrist and tenderness of the 
ulna and radius over the fracture site. The examiner found a 
normal range of motion for the veteran's left wrist, with 
dorsiflexion (extension) to 20 degrees and palmar flexion to 
45 degrees, while extreme extension and flexion produced 
pain. The examiner found normal muscle strength. The 
examiner's impression was degenerative joint disease of the 
left wrist and ulnar radius. However, X-rays of the veteran's 
left wrist from November 2000 showed no bone or joint 
abnormality and the report concluded that the X-rays showed a 
normal left wrist. 

The veteran was examined by Dr. K.S. in March 2002, who 
reported left hand grip strength of plus two and right hand 
grip strength of plus four. Dr. K.S. also reported pinprick 
evaluation that showed diminished sensation of the left C5-C6 
and C7 dermatomes. Dr. K.S. concluded that the veteran had 
mild arthritis of the left wrist. Although Dr. K.S. also 
noted paresthesia and weakness of the left arm, such 
neurological findings are addressed below in the REMAND 
section of this decision.  

The veteran was examined again by Dr. K.S. in January 2004. 
Dr. K.S. found that the veteran's left wrist flexion was 40 
degrees and his left wrist extension was 40 degrees. Dr. K.S. 
reported a loss in the veteran's range of motion in his left 
wrist and a hard, bony mass of two by two millimeters in the 
left wrist. Dr. K.S. found the veteran's hand strength plus 
three in his left hand and plus five in his right hand and 
reported diminished sensation over the left C8 dermatome. Dr. 
K.S. found that X-rays of the veteran's left wrist showed 
mild osteoarthritis and mild osteoporosis. 

The medical evidence shows that the veteran is not entitled 
to a higher evaluation for residuals of his left radius 
fracture because no higher evaluation can be assigned 
pursuant to any other potentially applicable Diagnostic Code. 
An evaluation of 20 percent is available under Diagnostic 
Code 5212 for nonunion of the upper half of the radius. The 
veteran has not been diagnosed with this disorder. 

With due consideration of the physician's report as to 
degenerative joint disease in his left wrist, the veteran 
would not be entitled to a higher evaluation. Diagnostic Code 
5003 is available for the evaluation of arthritis, and in 
turn it requires arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved, in this case Diagnostic Code 5215 
pertaining to limitation of motion of the wrist. Limitation 
of motion of the wrist warrants a maximum 10 percent rating 
for dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm. However, the veteran's 
range of motion is not limited to this degree. A higher 
evaluation based on limitation of motion is available under 
Diagnostic Code 5214 for ankylosis of the wrist, but the 
veteran has not been diagnosed with this disorder. 

Thus, there is no objective medical evidence that supports a 
higher evaluation for the veteran's residuals from the 
fracture of his left radius, and the claim for an increased 
evaluation for the left radius fracture is denied.  


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the left radius is denied. 


REMAND

The Board has determined that additional medical evidence 
must be obtained to ascertain the severity of the left wrist 
neurological disorder.  

First, there is no information in the claims folder as to 
which extremity is the veteran's major, or dominant arm.  38 
C.F.R. § 4.69.  Review of the potentially applicable rating 
codes under 38 C.F.R. § 4.124a reveals that the establishment 
of the dominant extremity may result in substantially 
different disability ratings.  

The veteran was granted a separate 20 percent evaluation in 
May 2005 for incomplete paralysis in his left wrist under 
Diagnostic Code 8215. Under Diagnostic Code 8512, a 20 
percent evaluation is assigned for mild incomplete paralysis 
of the minor or major lower radicular group. A 30 percent 
evaluation requires moderate incomplete paralysis of the 
minor lower radicular group. A 40 percent rating requires 
moderate incomplete paralysis of the major lower radicular 
group or severe incomplete paralysis of the minor lower 
radicular group. 38 C.F.R. § 4.124a (2006) provides that when 
the incomplete paralysis is wholly sensory, the rating should 
be for the mild, or at most, the moderate degree. 

The veteran's treating, non-VA physician Dr. K.S. found that 
the veteran not only had sensory loss, but also lost strength 
in his left hand due to peripheral neuropathy. Loss of 
strength, that is, loss of function, in the left hand may 
suggest that the veteran's incomplete paralysis is more than 
just mild.  The veteran has reported that he has effectively 
lost the use of his left arm, due to the service-connected 
disorder.

The veteran's report is competent lay evidence as to the 
occurrence of symptoms.  "Competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

However, the veteran has not undergone a VA neurological 
examination to ascertain the severity of the left wrist 
disorder.  Pursuant to the duty to assist, the veteran will 
be afforded a VA neurological examination.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((In the context of a claim 
for service connection, observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for left wrist 
symptoms that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the veteran a 
comprehensive neurological examination, 
to be conducted by a qualified 
physician, to ascertain the residuals of 
the service-connected left wrist 
neurological disorder.  The veteran's 
claims folder, and a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination, and 
the examiner must acknowledge this 
receipt and review in any report 
generated as a result of this remand.  

The examiner must determine which of the 
veteran's hands is his dominant hand, 
and ascertain whether, and to what 
extent, the veteran's left wrist 
disorder manifests any complete or 
incomplete paralysis; and such factors 
as to the degree of sensory loss; loss 
of function as to abduction, adduction, 
rotation, extension and rotation, grip 
strength and any other factors.  


The RO/AMC should take such additional development action as 
it deems proper with respect to the claims, including the 
conduct of any other appropriate VA examinations, and follow 
any applicable regulations and directives implementing the 
provisions of the VCAA as to its notice and development.  
Following such development, the RO/AMC should review and 
readjudicate the claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).  If any such 
action does not resolve the claims, the RO/AMC shall issue 
the veteran a Supplemental Statement of the Case.  
Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


